Pee Ctjeiam:.
Under section 3307 of the Civil Code of 1910 a common-law judgment against a grantor, obtained after the execution of a security deed by him, and entered on the general execution docket within ten days from its rendition, but before the actual record of the security deed, is superior to such deed. Cabot v. Armstrong, 100 Ga. 438 (3), 443 (28 S. E. 123).
(a) The act of 1894 (Acts of 1894, p. 100), as codified in sections, 6037 et seq. of the Civil Code, did not repeal section 3307 of the Civil Code of 1910, nor did it alter its effect, it not being in conflict therewith.
(5) The court, to whom was submitted the case without the intervention of a jury under an agreed statement of facts, did not err in holding that the land levied Upon was subject to the fi. fa. levied thereon.

Judgment affirmed.


All the Justices concur.